Coxe, J.
These causes involve the same question presented in Hayes v. Shoemaker, ante, 319. Ho distinction was made against any of these defendants upon the argument or in the printed briefs. There was an implied understanding, at least, that the cases should stand or fall together. It is therefore unnecessary to file a separate decision in each case. In some of these cases the facts are stronger for the defendant than in the Shoemaker Case. In the ease of Hayes v. Durston they are not so strong; but after a careful examination of the entire testimony I am convinced that all the cases are within the principle of Whitney v. Butler, 118 U. S. 655, 7 Sup. Ct. Rep. 61, and that in each a judgment must be entered for the defendant..